Citation Nr: 0617430	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  00-24 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

Entitlement to service connection for a right hand 
disability.

Entitlement to service connection for a right shoulder 
disability.

Entitlement to service connection for a left elbow 
disability.

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1993 to July 1998.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from two rating 
decisions of the San Diego, California Regional Office (RO) 
of the Department of Veterans Affairs (VA), a January 2003 
rating decision that in pertinent part denied service 
connection for right hand disability, right shoulder 
disability, left elbow disability and right knee disability 
and a June 2003 rating decision that denied TDIU.   The 
January 2003 decision was an appropriate readjudication under 
the Veteran's Claims Assistance Act (VCAA) of a November 1999 
rating decision.  In a June 2005 rating decision, the RO 
granted service connection for right knee disability; 
consequently, that issue is no longer on appeal.      

The issue of entitlement to TDIU is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  It is not shown that the veteran has a current right hand 
disability.  

2.  It is not shown that the veteran has a current right 
shoulder disability or that any current right shoulder 
disability might related to his service or to an injury 
therein.

3.  It is not shown that any current left elbow disability is 
related to the veteran's service or to an injury therein.  


CONCLUSIONS OF LAW

1.  Service connection for a right hand disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).

2.  Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).

3.  Service connection for a left elbow disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication, instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication (in November 1999) preceded enactment of the 
VCAA.  The appellant was provided content-complying notice by 
an October 2002 letter from the RO, which explained what the 
evidence needed to show to substantiate the claims for 
service connection.  It also explained that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  While this letter did not advise the veteran 
verbatim to submit everything he had pertinent to his claims, 
it explained the type of evidence necessary to substantiate 
his claims and asked him to submit any such evidence.  This 
was equivalent to advising him to submit everything in his 
possession pertinent to the claims.  The matters were then 
readjudicated.  Although the veteran was not provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards (Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)) such notice would only be relevant if 
the benefits sought were being granted.  He was given ample 
time to respond and his claims were readjudicated after VCAA 
notice was given.  He is not prejudiced by any technical 
notice deficiency that may have occurred along the way, and 
no further notice is required.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with other available 
medical evidence.  Additionally, the veteran was provided VA 
medical evaluations in August 1999 and November 2002.  He was 
also scheduled for further evaluations in May 2005 but failed 
to report.  He has not identified any additional evidence 
pertinent to these claims.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

Service medical records do not show that the veteran had any 
elbow or shoulder problems, injuries or treatment in service.  
In September 1993 it was noted that he was hit by a car, 
causing cervical spine tightness and discomfort, low back 
pain and right ankle pain but no hand, elbow or shoulder pain 
was noted.  In December 1993 the veteran received medical 
treatment one day after he sustained a burn on his right hand 
when he grabbed the barrel of an automatic weapon.  He 
complained of mild to moderate pain that increased with 
movement.  Physical examination showed 2 to 3 cm blisters on 
the proximal and medial 2nd through 4th fingers of the right 
hand with pain with flexion and extension of the fingers and 
decreased range of motion of the fingers.  The diagnostic 
assessment was 2nd degree burns to the 2nd through 4th fingers 
of the right hand due to grabbing a hot barrel.  A December 
1997 hospital record notes a 2 cm swelling of the right 
proximal phalangeal metacarpal joint of the third finger on 
the dorsal aspect.  The site was tender to palpation and 
extension with mild erythema.  The diagnostic assessment was 
soft tissue capsular injury with hematoma vs. capular chip 
fracture of the metacarpal or phalange.  A December 1998 VA 
medical certificate showed that the veteran had twisted his 
right hand/wrist.  There was no swelling or ecchymosis and an 
X-ray showed that no fracture was present.  A subsequent 
(January 1998) Medical Board evaluation noted neck, back and 
knee problems, but not any problems or complaints relating to 
the hands, elbows or shoulders.   

A March 1999 VA medical record notes a history of right thumb 
pain for the prior three years.  A March 1999 VA right hand 
X-ray found no evidence of fracture or bony destruction with 
unremarkable soft tissues.  The joint spaces were relatively 
well maintained and there was a suggestion of perhaps minimal 
narrowing and mild asymmetry of the first metacarpophalangeal 
(MCP) joint suggesting early degenerative arthritis.  The 
diagnostic impression was no convincing bony abnormality with 
findings suggesting very early or minimal degenerative 
changes involving the first MCP.     

August 1999 VA right hand X-rays showed no interval changes 
and noted slight abduction of the first finger.  August 1999 
VA X-rays of the left elbow showed a normal study with no 
bone or joint pathology recognized.  August 1999 X-rays of 
the right shoulder showed a normal study with no fracture, 
dislocation or bone or joint pathology.  

On VA examination in August 1999, the veteran indicated that 
since 1995 he had had aches and pains in both shoulders.  He 
located the pain along the superior border of the trapezius 
muscle.  His left elbow had been bothering him since 1994, 
with pain in the back of the elbow when he lifted weights 
with the elbow extended.  He thought that the pain may have 
started when he hit his elbow on a rock landing in a 
parachute jump.  At the time he was advised by Army personnel 
that he was o.k. and should just go home and take some 
Motrin.  On physical examination, the VA examiner found that 
the veteran's hands, shoulders and elbows were all normal.  
The examiner noted that the March 1999 X-rays of the right 
hand were read at the time as showing mild degenerative joint 
disease (DJD) but when a separate radiologist reviewed them 
in conjunction with the August 1999 examination he could not 
confirm the presence of DJD.  Consequently, the examiner 
indicated that if there was any DJD present, it would have 
been extremely minimal and he found no evidence from which to 
make a diagnosis of a new or old hand condition or residuals 
therefrom.   Regarding the elbow, the examiner could find 
nothing to discuss, noting that all range of motion testing 
produced normal results.  Consequently, he found insufficient 
evidence to make a diagnosis of an old or new elbow condition 
or residuals therefrom.   He also found that the shoulders 
were completely normal, noting that it was possible that the 
pain in the trapezius was reflected in the neck.  
Consequently, he found no evidence to make a diagnosis of a 
new or old shoulder condition or residuals therefrom.     

In his September 2000 Form 9, the veteran indicated that 
during service, while his normal records were at the Army 
Medical Review Board, other service medical records included 
a report on his hand and that the damage done was evident to 
the naked eye.  He also indicated that his right shoulder and 
left elbow problems were also caused while in the 1st Ranger 
battalion.  Since he was in the Rangers, he did not complain 
about medical problems like a normal person would, as going 
on sick call was looked down upon and the battalion would 
look to replace a soldier who was on sick call rather than 
give him time to recuperate.   

On VA examination in November 2002, the veteran was found to 
have chronic pain in the low back, neck and shoulder areas.  
Palpatory examination showed tight muscle band and tenderness 
trigger point in the upper trapezius, more on the left than 
the right. 

At a March 2003 hearing at the RO the veteran testified that 
he injured his right shoulder on a parachute jump during a 
practice mission.  He experienced shooting pain from under 
his arm that went down the inside of his arm and aching 
radiating out from his shoulder down his arm and into his 
neck.   It was looked at by medics who indicated that he had 
suffered a "sting" that should have healed up in a few 
days.  A few weeks later some medics looked at it and 
determined that it was a little tender but was healing fine.  
However, from the time of the jump to April 2003 he continued 
to have problems with the shoulder.  Regarding the right 
hand, the veteran indicated that he injured it in 1997 close 
to the time he was separated from service.  He was helping 
move items in the supply room of his unit and a small field 
table slid down and landed on his hand.  Medical personnel 
examined the hand and found that it was swollen but did not 
see any fractures or anything of that nature.  Later, he went 
back for another check-up and the hand was still swollen but 
medical personnel informed him that there was nothing they 
could do for the swelling.  In April 2003 the hand continued 
to be achy and after gripping something like a hammer, he 
could barely open his hand back up.  Also, the hand was a lot 
weaker than it was before the accident in service.  Regarding 
the elbow, the veteran indicated that he injured it on 
another jump in Ranger school.  He apparently saw a medic for 
the injury who told him to "suck it up and keep going."  
His elbow was swollen and he could not lock his arm all the 
way out.  He also had aching pain in the whole elbow area 
that radiated toward his hand and up his arm.  From the time 
of injury to April 2003 he continued to feel pain when he had 
to lift and hold something in a way that required his arm to 
be pulled straight out.

An August 2003 VA emergency room note reflects that the 
veteran presented with left elbow pain and swelling that had 
been present for 2 days.  On examination the elbow was found 
to be tender with mild edema and a mildly erythematous 
olecranon bursa.  The diagnostic assessment was olecrenon 
bursitis.  It was deemed to likely be an early infection 
without adequate fluid for aspiration.  Treatment with heat, 
amoxicillin and ibuprofen as needed was prescribed.  

An August 2003 VA progress shows that the veteran complained 
of achiness in his right hand.  There was also tenderness on 
palpation of the right shoulder.  At a September 2003 VA 
occupational therapy visit the veteran indicated that his 
shoulder hurt when trying to throw a ball.  His right 
shoulder strength was found to be generally within normal 
limits except for external rotation, which was 4 4+/5. 

VA examinations of the right hand, shoulder, and elbow were 
scheduled in 2005; however, the veteran failed to report and 
made no attempt to reschedule.                     

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Right Hand Disability

The evidence of record does not establish that the veteran 
has a current right hand disability.  While he does report 
that he has had constant achiness since injuring the right 
hand in service, pain, in the absence of a diagnosis of 
underlying disease or pathology, is not subject to service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  In the instant case, the record contains no 
diagnosis of current right hand pathology.  On the contrary, 
the August 1999 VA examiner found no evidence from which to 
make a diagnosis of a new or old hand condition or residuals 
therefrom.  In the absence of proof of current disability, 
there can be no valid claim of service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).
While the veteran may believe that he has a current 
underlying hand pathology that is related to service, as a 
layperson, his beliefs are not competent evidence of a 
medical diagnosis or nexus.  "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Given that the veteran failed to 
report for a VA hand examination scheduled in 2005 and did 
not seek to reschedule, the RO did not have a duty to 
reschedule the examination.  

Given that there is no competent evidence of record of 
current right hand disability, the preponderance of the 
evidence is against this claim and it must be denied.

Right Shoulder Disability

Similarly, the evidence of record does not show that the 
veteran has a current right shoulder disability.  While he 
has been found to have some tenderness and pain and a very 
slight amount of weakness, the record does not contain a 
current diagnosis of actual right shoulder pathology and the 
August 1999 VA examiner specifically found  no evidence to 
make a diagnosis of a new or old shoulder condition or 
residuals therefrom.  Again, pain, (and also slight 
weakness), in the absence of a diagnosis of underlying 
disease or pathology, is not subject to service connection.  
See Sanchez-Benitez v. West supra.   

Even if the veteran's pain and slight weakness can be 
considered an actual disability, there is no competent 
evidence of record that any such disability is related to the 
veteran's military service.  Service medical records do not 
document any right shoulder problems and there is no medical 
evidence of record indicating a nexus between service and any 
current shoulder problems.  While the veteran alleges that 
his current shoulder problems are related to service, his 
allegations are not competent evidence of a medical diagnosis 
or nexus.  See Espiritu supra.   Given that there is no 
competent evidence establishing a current right shoulder 
disability that is related to service, the preponderance of 
the evidence is against the veteran's claim and it must be 
denied.  

Left Elbow Disability

The only medical evidence of record of left elbow disability 
is the August 2003 VA emergency room note showing olecrenon 
bursitis.  This condition appeared to be transitory in nature 
as the record contains no reports that the veteran received 
any follow-up treatment.  However, even if it persisted 
(representing a current left elbow disability), there is no 
competent evidence of record that such disability is related 
to service.  Service medical records do not document any left 
elbow problems and there is no medical evidence of record 
suggesting a nexus between service and any current left elbow 
problems.  As mentioned above, the veteran's own allegations 
concerning diagnosis and nexus are not competent medical 
evidence.  See Id.  Given that there is no competent evidence 
that any current left elbow disability is related to service, 
the preponderance of the evidence is against this claim and 
it also must be denied.     






ORDER

Service connection for a right hand disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left elbow disability is denied.  


REMAND

The veteran filed a claim seeking TDIU (apparently when he 
was unemployed and participating in a Vocational 
Rehabilitation program).  On May 2005 VA psychiatric 
examination, he indicated to the examiner that he was working 
for an engineering company (earning $55,000 per year), which 
would seem to be regular substantially gainful employment 
contraindicating a TDIU award).  Clarification of his 
employment status is necessary.  

Evidence of record (e.g. a June 2003 statement by the 
veteran) indicates that the veteran may be continuing to 
receive Vocational Rehabilitation services from VA.  However, 
the claims file does not contain any records documenting the 
Vocational Rehabilitation services that the veteran has 
received or is receiving.  As such records likely contain 
pertinent (including historical) information concerning the 
veteran's employability, they must be secured.  

The veteran did receive a May 2003 Notice Letter pertaining 
to his TDIU claim that provided him with partial VCAA notice.  
He also received a subsequent December 2004 supplemental 
statement of the case (SSOC) that provided additional notice 
and the claim was subsequently readjudicated by a July 2005 
SSOC.  While these documents and actions may have provided 
the veteran with sufficient actual notice, they do not appear 
to comply with the technical notice requirements of the VCAA 
as interpreted by the U.S. Court of Appeals for the Federal 
Circuit.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  As this case is being remanded anyway, notice that 
definitely meets these requirements should be provided.   
Accordingly, the case is REMANDED for the following:

1.  The veteran should be provided with 
an appropriate VCAA notice letter in 
accordance with the applicable 
regulations and the Federal Circuit's 
decision in Mayfield.  The notice letter 
must inform the veteran of any 
information and evidence not of record 
that is necessary to substantiate the 
claim; that VA will seek to provide; that 
the veteran is expected to provide; and 
must ask the veteran to provide any 
evidence in his possession that pertains 
to the claim.

2.  The RO should ask the veteran to file 
an updated VA Form 21-8940 to clarify his 
employment status.

3.  The RO should obtain all available 
records of the Vocational Rehabilitation 
Services provided to the veteran by VA 
from June 1998 to the present (i.e., his 
complete Vocational Rehabilitation file).    

3.  After securing any necessary releases 
from the veteran, the RO should obtain 
all available records of VA and private 
psychiatric treatment the veteran has 
received since May 2005.  If (and only 
if) these records appear to reflect any 
decrease in occupational functioning as 
compared to what was shown on May 2005 VA 
psychiatric examination, the veteran 
should be scheduled for a new VA 
psychiatric examination; the examiner 
should be asked to comment on the extent 
to which the veteran's service connected 
psychiatric disability (PTSD) affects his 
ability to engage in gainful employment.

4. The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 

     

______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


